Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A mirror unit” including the specific arrangement for “a first joining portion that is joined to a region that is located between the first electrode pad and at least one of the movable mirror and the drive unit, and a region that is located between the second electrode pad and at least one of the movable mirror and the drive unit in the first surface, and a first main body portion that is connected to the first joining portion, and faces the movable mirror and the drive unit on the one side in the first direction, the support portion includes,” and “a second joining portion joined to a region that overlaps the first electrode pad when viewed from the first direction, and a region that overlaps the second electrode pad when viewed from the first direction in the second surface, and a second main body portion that is connected to the second joining portion, and faces the movable mirror and the drive unit on the other side in the first direction, and the first main body portion is provided with a first light passage region that overlaps the mirror surface of the movable mirror when viewed from the first direction.” as set forth in the claimed combination(s).
With respect to claims 2-10, 12-18, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 11, the prior art does not teach or suggest “A mirror unit” including the specific arrangement for “a first joining portion that is joined to a region that is located between the first electrode pad and at least one of the movable mirror and the drive unit in the first surface, and a first main body portion that is connected to the first joining portion, and faces the movable mirror and the drive unit on the one side in the first direction, the support portion includes,” and “a second joining portion joined to a region that overlaps the first electrode pad when viewed from the first direction in the second surface, and a second main body portion that is connected to the second joining portion, and faces the movable mirror and the drive unit on the other side in the first direction, and the first main body portion is provided with a first light passage region that overlaps the mirror surface of the movable mirror when viewed from the first direction.” as set forth in the claimed combination(s).
With respect to claim 19, this claim depends on claim 11 and is allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200409139, US-20200408597, US-20200124469, US-20170357075, US-20170207748, US-20150175054, US-20140293287, US-20080165334, US-20080165333, US-20050185237, US-20040017599, US-20030053156, US-9864142, US-8824022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872